Clarke, Presiding Justice.
In December of 1986, this Court approved for a period of one year an experimental project proposed by the superior courts of the Stone Mountain Circuit. The project allows the conduct of arraignments and other non-jury hearings without the physical presence of the defendant but with the use of a closed circuit television system which provides means for communication between the court, counsel and the defendant. Over objection of the defendant, this system was utilized in the taking of a plea of guilty to burglary. Even though the defendant was sentenced to four years on probation as a first offender, he appeals.
We reverse, but not on the constitutional and statutory grounds raised by the defendant.
This case turns on an interpretation of the phrase “other non-jury hearings” in this Court’s order approving the project. We hold the phrase does not contemplate a guilty plea as being within its reach. Like a bench trial, acceptance of a guilty plea is more than an arraignment or other non-jury hearing such as appointment of counsel, plea of not guilty or plea of nolo contendere since it includes the ultimate proceeding in the adjudication of guilt or innocence. Therefore the proceeding is not one covered by the experimental project.

Judgment reversed.


All the Justices concur.